Case 2:20-cv-10029-TGB-RSW ECF No. 18 filed 07/28/20   PageID.591   Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 BELINDA TIBBITTS,                                 2:20-cv-10029

                  Plaintiff,                HON. TERRENCE G. BERG

       v.
                                          ORDER DENYING MOTION
 GREAT NORTHERN
                                             TO REMAND CASE
 INSURANCE COMPANY,

                  Defendant.


      This is in part a declaratory judgment action to determine whether

Great Northern Insurance Company (“Great Northern”), the Defendant,

must defend and indemnify the Estate of Martin J. Tibbits (the “Estate”)

against two tort lawsuits filed in Wayne County Circuit Court. Plaintiff

Belinda Tibbitts, who is suing in her capacity as a personal

representative of the Estate, seeks to remand this case to Wayne County

Circuit Court because related litigation there will involve factual

determinations central to whether Great Northern has a duty to defend

and indemnify. The question of whether remand is appropriate is,

however, complicated by the fact that Plaintiff asserts claims for breach

of the insurance policies and for statutory penalty interest under

Michigan law, in addition to declaratory judgment. Because the Court

has independent diversity jurisdiction over the two damages claims, it is

without discretion to remand them. See 28 U.S.C. § 1332(a). Remand of
                                     1
Case 2:20-cv-10029-TGB-RSW ECF No. 18 filed 07/28/20   PageID.592   Page 2 of 7




this lawsuit under the Declaratory Judgment Act, 28 U.S.C. § 2201(a), is

accordingly not appropriate. The motion to remand, ECF No. 12, will be

denied because it would not serve the interests of judicial economy for

this Court to remand the declaratory judgment claim while maintaining
mandatory jurisdiction over the breach of contract and statutory penalty

interest claims.

                             BACKGROUND
      Martin Tibbitts was piloting a vintage 1950’s era jet aircraft, a De

Havilland DH112 Venom, in preparation for an air show in Osh Kosh,

Wisconsin when he crashed into a dairy farm, killing himself, damaging

farm property and allegedly injuring two farm workers. Those farm

workers filed suit against Tibbitts and others in Wayne County Circuit

Court alleging negligence by Tibbitts and the World Heritage Air
Museum, among other individuals apparently involved in the flight. See

ECF No. 7-3 (Bogart Compl.); ECF No. 7-4 (Plantz Compl.). The Estate

sought coverage and indemnity for the lawsuits from Great Northern,

which denied coverage.

      According to Great Northern, the insurance company has no duty

to defend or indemnify because the injuries alleged in the state court

cases were excluded from coverage under an “Aircraft Exclusion” in the

applicable insurance policies. See ECF No. 7-5 (Denial of Coverage Ltr.).

That exclusion encompasses “any damages arising out of the ownership,

maintenance, use, loading, unloading, or towing of any aircraft, except a
                                     2
Case 2:20-cv-10029-TGB-RSW ECF No. 18 filed 07/28/20   PageID.593   Page 3 of 7




non-owned aircraft chartered by a professional crew by you or on your

behalf.” In its denial-of-coverage letters, Great Northern asserted that

Tibbitts had owned the aircraft involved in the accident, and that

coverage for the accident was therefore barred under the Aircraft
Exclusion. The Estate in turn denied that Tibbitts had owned the

aircraft, explaining that it belonged to the World Heritage Air Museum.

      To resolve the coverage dispute stemming from the Aircraft
Exclusion, the Estate filed a declaratory action against Great Northern

in Wayne County Circuit Court. ECF No. 1-1 (Compl.). That case was

assigned to the same judge already presiding over the tort suits. Great

Northern then removed the case to federal court on the basis of diversity

jurisdiction. Although the Complaint contains Plaintiff’s request for a

declaratory judgment on the issue of coverage, it also includes claims for
breach of Plaintiff’s insurance agreements with Great Northern, and for

statutory penalty interest under Michigan law, Mich. Comp. Laws

§ 500.2006, based on Great Northern’s alleged delay in paying benefits

Plaintiff was entitled to under the policies. ECF No. 1-1.

                              DISCUSSION

      The Declaratory Judgment Act provides that district courts “may

declare the rights and other legal relations of any interested party

seeking such declaration . . . .” 28 U.S.C. § 2201(a). The Act thus provides

judges with discretion to assess “whether and when” to entertain a

declaratory judgment action “even when the suit otherwise satisfies
                                     3
Case 2:20-cv-10029-TGB-RSW ECF No. 18 filed 07/28/20   PageID.594   Page 4 of 7




subject matter jurisdictional prerequisites.” Adrian Energy Assocs. v.

Mich. Pub. Serv. Comm’n, 481 F.3d 414, 421 (6th Cir. 2007). The Sixth

Circuit, in Grand Trunk W. R.R. Co. v. Consol. Rail Co., 746 F.2d 323,

326 (6th Cir. 1984), outlined several factors to guide district courts in
evaluating whether they should retain jurisdiction over a declaratory

action. The Court need not consult those factors here though, as this is

not purely an action for declaratory judgment. Rather, the Complaint
asserts damages claims under Michigan law, in addition to a claim for

declaratory judgment.

      The Court has diversity jurisdiction over Plaintiff’s breach of

contract and Michigan statutory claims pursuant to 28 U.S.C. § 1332(a),

independent of the declaratory judgment claim. Accordingly, even if the

Court declined to exercise judgment over the declaratory judgment count,
Plaintiff’s other claims would necessarily remain before this Court. CBL

& Assocs. Mgmt., Inc. v. Lumbermens Mut. Cas. Co., No. 1:05-CV-210,

2006 WL 2087625, at *4 (E.D. Tenn. Jul. 25, 2006) (citing Snodgrass v.

Provident Life & Accident Ins. Co., 147 F.3d 1163, 1167–68 (9th Cir.

1998)). Thus, the question before the Court is not whether it should

decline to exercise its discretionary jurisdiction over the declaratory

judgment claim, but whether it would serve judicial economy to remand

the declaratory judgment claim while maintaining jurisdiction over the

breach of contract and statutory penalty interest claims. The Court finds

that it would not.
                                     4
Case 2:20-cv-10029-TGB-RSW ECF No. 18 filed 07/28/20   PageID.595   Page 5 of 7




      As the Sixth Circuit has explained, when a plaintiff seeks monetary

damages in addition to declaratory judgment, “the entire benefit derived

from exercising discretion not to grant declaratory relief is frustrated and

a stay or dismissal would not save any judicial resources.” Adrian Energy
Assoc. v. Mich. Pub. Serv. Comm’n, 481 F.3d 414, 422 (6th Cir. 2007). And

where, as here, the claims for declaratory relief and damages are “closely

intertwined,” then even more so “judicial economy counsels against
dismissing the claims for declaratory judgment relief while adjudicating”

the claims over which this Court must exercise jurisdiction. State Farm

Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC, 68 F. Supp. 3d 744,

757 (E.D. Mich. 2004).

      The declaratory judgment and damages claims in this lawsuit both

involve interpreting the insurance polices issued by Great Northern. The
question of whether Great Northern has an obligation under the policies

to indemnify and defend Plaintiff is a necessary prerequisite to the

question of whether Great Northern breached the policies by refusing to

indemnify or defend Plaintiff. In cases like this where a plaintiff asserts

claims for both declaratory judgment and related breach of contract,

district courts have exercised jurisdiction over both claims, declining to

remand. See, e.g., Hibbett Sporting Goods, Inc. v. ML Georgetown Paris,

LLC, No. 5:18-525-DCR, 2019 WL 475001, at *6 (E.D. Ky. Feb. 6, 2019);

Grizzly Processing, LLC v. Wausau Underwriters Ins. Co., No. 7:08-226-

KKC, 2009 WL 4730205, at *3 (E.D. Ky. Dec. 4, 2009); Farris v. State
                                     5
Case 2:20-cv-10029-TGB-RSW ECF No. 18 filed 07/28/20   PageID.596   Page 6 of 7




Farm, 617 F. Supp. 2d (S.D. Ohio 2008); Lumbermens Mut. Cas. Co., 2006

WL 2087625, at *4.

      In Adrian, a case both parties discuss, the plaintiff sought

declaratory as well as injunctive relief. 481 F.3d at 422–23. The Sixth
Circuit found the district court had not abused its discretion by

remanding the case but opined that it would have been more appropriate

for the Court to do so under the Burford abstention doctrine than under
the Declaratory Judgment Act. Id. Although Plaintiff may be correct that

Adrian did not create a bright-line rule requiring federal courts to

maintain jurisdiction over declaratory judgment claims where a plaintiff

also asserts damages claims, neither does Adrian bar this Court from

keeping Plaintiff’s entire lawsuit. This Court’s decision to maintain

jurisdiction over all of the claims asserted in this case is in no way
inconsistent with Adrian. To the contrary, maintaining jurisdiction over

Plaintiff’s declaratory judgment claim—in addition to the Estate’s other

claims—stands in accord with the Sixth Circuit’s comment that judicial

economy in Adrian disfavored dismissing the claim for declaratory

judgment while adjudicating the claims for injunctive relief. 481 F.3d at

422–23. The Court finds that Adrian offers more helpful guidance than

the out-of-circuit cases advanced by Plaintiff that advocate the heart-of-

the-action test.

      Additionally, the Sixth Circuit’s discussion of Burford abstention in

Adrian is not applicable to this case. Unlike Adrian, the case now before
                                     6
Case 2:20-cv-10029-TGB-RSW ECF No. 18 filed 07/28/20   PageID.597   Page 7 of 7




the Court does not implicate concerns about federal courts bypassing

state administrative schemes and intervening in issues of state law and

policy. Id. at 423 (discussing Burford v. Sun Oil Co., 319 U.S. 315 (1943));

New Orleans Pub. Serv. Inc. v. Council of New Orleans, 491 U.S. 350,
360–64 (1989). This is not a case that implicates the Burford abstention

doctrine.

                             CONCLUSION
      In the interest of judicial efficiency and avoiding piecemeal

litigation, the Court will thus retain jurisdiction over the declaratory

judgment claim in this action, in addition to the damages claims it has

mandatory jurisdiction over. Plaintiff’s motion to remand (ECF No. 7) is

DENIED.

      SO ORDERED.


 Dated: July 28, 2020         s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                     7
